969 So.2d 1184 (2007)
Robert Wayne MURRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-78.
District Court of Appeal of Florida, Fourth District.
December 5, 2007.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 937 So.2d 277.
PER CURIAM.
We affirm appellant's convictions, finding record evidence contradicting defendant's claim of self defense. As to the sentence, relying on Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006), rev. granted, 956 So.2d 458 (Fla.2007), we hold that the Department of Corrections record establishing the predicate offense for prison releasee reoffender sentencing was not inadmissible hearsay or in violation of the Confrontation Clause. As in Yisrael, we certify conflict with Gray v. State, 910 So.2d 867 (Fla. 1st DCA 2005).
WARNER and FARMER JJ., and CONNER, BURTON C., Associate Judge, concur.